OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 4, 1956.
The referee found the respondent guilty of the following misconduct: agreeing to represent a client in a personal injury suit, although the client had already received approximately $2,000 in a workers’ compensation claim, when the respondent knew that a civil suit was precluded by law; falsely informing the above-mentioned client that a civil suit was pending in court; falsely advising this client of adjourned dates although no action had been commenced; ultimately commencing this action after the Statute of Limitations had expired; and executing an unethi*89cal agreement promising to pay $10,000 to his client. One other charge was not sustained by the referee. The petitioner moves to confirm the referee’s report and the respondent cross-moves to disaffirm those allegations sustained by the referee.
After reviewing all of the evidence, we are in full agreement with the report of the referee. The respondent is guilty of the afore-mentioned misconduct. The petitioner’s motion to confirm the report is granted and the respondent’s cross-motion to disaffirm is denied.
In determining an appropriate measure of discipline to be imposed, we are mindful of the mitigating circumstances raised by the respondent.
Accordingly, the respondent should be, and he hereby is, suspended from the practice of law for the period of one year, commencing July 1, 1982, and until further order of this court.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.